Citation Nr: 1710014	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  14-12 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for a residual scar of left calf laceration, claimed as a left calf scar.
 
3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for anxiety, frustration, irritability, fatigue, or low energy, claimed as a nervous condition.

5.  Entitlement to service connection for cervical myositis.

6.  Entitlement to service connection for radiculopathy of the bilateral upper extremities.

7.  Entitlement to service connection for lumbar spondylosis, claimed as a back condition.


8.  Entitlement to an initial rating in excess of 10 percent prior to August 21, 2014, to a rating in excess of 20 percent beginning August 21, 2014, for service-connected lumbar strain.  


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to January 1999.  She also served in the Army Reserves, with active duty for training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) during various periods from January 1999 to October 2006. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from October 2012, February 2013, and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
 
The October 2012 rating decision granted service connection for lumbar strain and assigned an initial rating of 10 percent effective February 23, 2012.  During the pendency of the appeal, the June 2015 rating decision assigned a staged rating of 20 percent for lumbar strain, effective August 21, 2014.  This increase does not represent a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for lumbar spondylosis, cervical myositis, radiculopathy of the bilateral upper extremities, nervous condition, and PTSD, as well as entitlement to a higher initial rating for service-connected lumbar strain, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA purposes.

2.  The Veteran had a laceration injury to her left calf during a period of ACDUTRA in August 1999, and the injury was noted to be in the line of duty.

3.  The Veteran has a residual scar due to the left calf laceration incurred during ACDUTRA.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service and the incurrence or aggravation of an organic disease of the nervous system may not be presumed.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  A residual scar of left calf laceration was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time of or immediately after VA's receipt of a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to her claims of entitlement to service connection for bilateral hearing loss disability and a left calf scar.  The record shows that the Veteran was mailed letters in September 2010 and February 2013 advising as to what the evidence must show, as well as the respective duties of VA and the claimant in obtaining evidence.  The letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds that the Veteran has been provided adequate assistance in response to her claims.  The Veteran's service medical records are of record, and relevant VA treatment and private treatment records have been obtained.  The Veteran has been afforded appropriate VA examinations.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims, nor is the Board aware of any such evidence.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a), (d) (2016); Biggins v. Derwinski, 1 Vet. App. 474 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Entitlement to Service Connection for Bilateral Hearing Loss Disability 

The Veteran asserts that she has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that she was exposed to loud noises during military operations.  Review of the Veteran's DD Form 2014 shows a military occupational specialty of multichannel transmission systems operator/maintainer.  

At enlistment, the Veteran's hearing was normal and she denied any hearing or ear problems.  The Veteran's service medical records are silent for complaints of, or treatment for hearing loss during active service.  Further, there are no audiometric findings consistent with a diagnosis of bilateral hearing loss disability for VA purposes at any time during active service.

At her February 2013 VA audiology evaluation, the Veteran's audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
10
15
15
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear using the Maryland CNC word list.  The examiner concluded that the Veteran had normal hearing sensitivity bilaterally.    

At her May 2015 VA audiology evaluation, the Veteran's audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
10
15
15
10
10

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear using the Maryland CNC word list.  The examiner concluded that the Veteran had normal hearing sensitivity bilaterally.  

The record also includes a July 2014 private medical opinion from Dr. C. M. Q., who stated that the Veteran suffered from hearing loss secondary to "high noises during military operations" and diagnosed her with "bilateral deafness."  However, Dr. C. M. Q. did not indicate whether the Veteran's hearing loss qualified as a disability pursuant to VA regulations.  Thus, it is not probative in determining whether the Veteran has a current diagnosis of hearing loss for VA compensation purposes.  In addition, Dr. C. M. Q. did not explain the bases for the diagnosis of hearing loss or the finding of a relationship between hearing loss and service.  

The February 2013 and May 2015 VA audiology evaluations and opinions, on the other hand, are probative because the examiners reviewed the claims file, discussed relevant evidence, considered the Veteran's contentions, performed appropriate diagnostic testing, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board thus assigns significant probative value to the VA examiners' findings that the Veteran does not have a hearing disability for VA purposes.  

Further, while the Veteran is competent to report symptoms of hearing loss, she is not competent to diagnose herself with hearing loss for VA purposes or to link her hearing difficulties to acoustic trauma sustained during active service.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have such training or expertise; therefore, she is not competent to provide a diagnosis or an etiology opinion with regard to hearing loss.  

In summary, there is no probative medical evidence of record indicating that the Veteran has bilateral hearing loss disability for VA purposes.  For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes, and a review of the Veteran's audiograms of record fails to show that the Veteran has bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.  As the Veteran does not have a diagnosis of hearing loss as defined by 38 C.F.R. § 3.385, entitlement to service connection on either a presumptive or direct basis is not warranted.  In addition, the evidence does not show that bilateral hearing loss manifested to a compensable degree within one year following separation from service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Left Calf Residual Scar

The Veteran seeks entitlement to service connection for a scar on her left calf, claimed as a residual of an in-service laceration.  The Veteran's service treatment records include a DD Form 689 (individual sick slip) showing that the Veteran's left calf incurred a cut from concertina wire during Annual Training (AT) on August 1, 1999.  The sick slip is signed by the commanding officer of the Veteran's unit.  Treatment notes dated August 3, 1999, reflect follow-up for a wound on the left post-tibial region secondary to tripping on wire.  The wound consisted of three vertical lines with the middle line the longest, at five inches.  The Veteran was instructed to continue with local care.  

The Veteran's service treatment records also include a DA Form 2173 (statement of medical examination and duty status) dated August 1, 1999.  According to the medical professional who completed the DA Form 2173, the Veteran incurred a left leg injury in the line of duty.  The injury was described as an open wound on the Veteran's left leg due to tripping on concertina wire while working in the field.   

The Veteran was provided a VA scars examination in August 2009.  On physical examination, the Veteran was found to have a scar on her left posterior calf that was 7 centimeters long by 1 centimeter wide and painful.  The examiner opined that the residual scar was most likely due to the laceration from concertina wire that was incurred during AT, noting that the Veteran's service medical records contained several references to the existence of an open wound due to the injury.  An additional VA scars examination was provided in October 2012.  The examiner noted a scar on the Veteran's left calf and concluded that it was secondary to the left calf laceration incurred during AT.  

In sum, the Veteran was noted to have incurred a laceration to the left calf during AT, which is considered to be ACDUTRA, and a VA examiner has competently related the Veteran's current diagnosis of a left calf scar to the injury noted in service.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for a left calf scar, as a residual of a left calf laceration, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for left calf scar, residual of left calf laceration, is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided. 

At the outset, the Board observes that there are untranslated Spanish documents in the claims file.  The Board has specifically identified a statement in support of claim for PTSD, submitted by the Veteran in April 2015, and a nursing note from the Veteran's service treatment records, dated August 1999, as requiring translation.  On remand, those documents should be translated to English, as well as any other untranslated documents that are associated with the claims file.

With regard to the Veteran's claim of entitlement to service connection for PTSD, a June 2015 memorandum reflects the VA RO's determination that the Veteran did not submit sufficient information to corroborate her claimed in-service stressor.  However, it is not clear from the record whether the Veteran's untranslated April 2015 statement, submitted in conjunction with her statement in support of claim for PTSD, was considered by the VA RO.  Therefore, after the Veteran's statement is translated, further attempts must be made to verify the reported PTSD stressor.  

In addition, the Veteran has not been provided a VA examination for her claimed psychiatric disabilities, to include PTSD and a nervous condition manifested by anxiety, frustration, irritability, fatigue, and/or low energy.  However, a July 2014 statement from Dr. C. M. Q. reflects diagnoses of generalized anxiety disorder, major depression, and PTSD, and a December 2015 note from Dr. D. L. V. S. reflects hospitalization for bipolar disorder and depression in November 2015.  Thus, a VA examination is warranted to determine the nature and etiology of any diagnosed psychiatric disabilities.  Any relevant VA or private psychiatric treatment records should also be obtained on remand.  

Regarding the Veteran's claim of entitlement to service connection for cervical myositis, a VA cervical spine examination was provided in October 2012.  The examiner diagnosed the Veteran with cervical myositis and concluded that it was less likely as not related to service.  However, the negative nexus opinion was based solely on the absence of documentation of a cervical spine condition during service or within one year of separation from service and did not consider relevant medical evidence of record or the Veteran's competent reports of symptomatology.  For instance, the Veteran submitted the results of a March 2007 MRI that showed osteoarthritic changes of the cervical spine at C4-5 and C6-7.  A February 2012 report from Dr. N. O. V. referred to degenerative changes at C5-6 and C6-7 and included an opinion that the Veteran's back problems were at least as likely as not connected to service.  However, the significance of those private medical records was not considered by the October 2012 VA examiner.  Thus, the corresponding opinion is inadequate and cannot serve as the basis of a denial to entitlement to service connection.    
 
As to the Veteran's claim of service connection for bilateral upper extremity radiculopathy, none of the VA spine examinations of record found the Veteran to have radicular pain or any other signs or symptoms due to radiculopathy.  However, those examinations did not consider relevant medical evidence of record or the Veteran's competent reports of symptomatology.  Specifically, the February 2012 report from Dr. N. O. V. refers to the Veteran's symptoms of numbness and pinprick sensations of her upper extremities, especially the hands, while a July 2014 report from Dr. C. M. Q., states that the Veteran had stiffness, numbness, tingling, sensorial loss, cramps, and weakness radiating to the upper extremities.  As this evidence was not considered in the VA examination reports of record, the Board finds that remand is necessary to obtain an adequate VA medical opinion as to bilateral upper extremity radiculopathy.   

Regarding the Veteran's lumbar spine claims, the Board also finds that the VA examinations of record are inadequate.  The Veteran was provided thoracolumbar spine examinations in August 2009, October 2012, and May 2015.  The August 2009 examiner diagnosed the Veteran with lumbar spondylosis, but did not provide a thorough and detailed rationale as to why that disability was most likely due to the aging process, rather than military service.  In October 2012, the Veteran was diagnosed with lumbar strain and lumbar spondylosis.  The examiner opined that the Veteran's lumbar strain was at least as likely as not related to service, but did not provide a nexus opinion as to lumbar spondylosis or explain whether those are considered two distinct disabilities.  The Veteran was granted service connection for lumbar strain in October 2012, and in connection with her claim for a higher rating, she was afforded another VA examination in May 2015.  The May 2015 examiner considered the severity of the Veteran's lumbar strain, but did not refer to the documented diagnosis of lumbar spondylosis.  

The Board finds that the VA spine examinations are inadequate for adjudicating the Veteran's claims of entitlement to service connection for lumbar spondylosis and to a higher initial rating for lumbar strain.  First, clarification is necessary with regard to whether the Veteran has two distinct lumbar spine disabilities.  If so, an adequate nexus opinion is necessary to adjudicate whether service connection is warranted for lumbar spondylosis or any other identified lumber disability.  Second, the May 2015 examination is inadequate for assessing the current severity of the Veteran's service-connected lumbar strain.  In this regard, a recent Court decision provides that VA examinations for musculoskeletal disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the May 2015 VA examination report and concludes that the findings therein do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Accordingly, the Veteran's lumbar spine claims must be remanded for a supplemental VA examination.   

On remand, current VA treatment records and private treatment records should also be identified and obtained prior to deciding the claims remaining on appeal.  Additionally, in a statement submitted in April 2015, the Veteran reported that she applied for Social Security Administration (SSA) benefits for her disabilities.  Records pertaining to those benefits may include medical evidence that would help substantiate the Veteran's claims on appeal.  Therefore, attempts should be made to identify and obtain any SSA records before a decision is issued in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provide treatment for her claimed disabilities.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.

2.  Identify and obtain any outstanding Social Security Administration records that are not already associated with the record.

3.  Obtain translations to English of any Spanish language documents in the claims file, including a statement in support of claim for PTSD submitted by the Veteran in April 2015 and a nursing note from the Veteran's service treatment records, dated August 1999. 
  
4.  Conduct the appropriate development to verify the Veteran's reported PTSD stressor(s), as set forth in her April 2015 statement in support of claim for service connection for PTSD.  All attempts to verify the Veteran's reported PTSD stressor(s) must be documented in the claims file.

5.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:

(a)  Diagnose all psychiatric disabilities present and state whether each criterion for a diagnosis of PTSD is met.

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any psychiatric disability that is related to any aspect of active service.  

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD that is related to any verified stressor.

The rationale for all opinions expressed must be provided.  

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of any cervical spine disability.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Identify any cervical spine disability that has been present since the Veteran filed her claim, taking into consideration the documented findings of myositis and osteoarthritic changes.  

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified cervical spine disability had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service.

The rationale for all opinions expressed must be provided.  

7.  Schedule the Veteran for a VA neurological examination of the upper extremities.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:

(a)  Identify any chronic neurological disorder of either upper extremity, to include radiculopathy, that has been present since the Veteran filed her claim. 

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any neurological disorder of either upper extremity, to include radiculopathy, had its onset during the Veteran's active service or was caused by active service. 

The rationale for all opinions expressed must be provided.

8.  Schedule the Veteran for a VA examination of the lumbar spine.  All indicated tests and studies must be performed.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:

(a)  Identify all lumbar spine disabilities that have been present since the Veteran filed her claim and address whether lumbar spondylosis and lumbar strain, as diagnosed in the August 2009, October 2012, and May 2015 VA examinations, are distinct disabilities.

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified lumbar spine disability, other than lumbar strain, had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service.  

(c)  With regard to the Veteran's service-connected lumbar strain, provide all information required for rating purposes, to specifically include testing the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.  

The rationale for all opinions expressed must be provided.  

9.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

10.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


